IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DEBRA A. NELSON,

Plaintiff,
Case No. 3:19-cv-377

JUDGE WALTER H. RICE

v.
A PLACE FOR MOM, INC.,

Defendant.

 

DECISION AND ENTRY OVERRULING AS MOOT DEFENDANT’S
MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM (DOC. #7)

 

Given that Plaintiff has filed an Amended Complaint, Doc. #8, the Court

OVERRULES AS MOOT Defendant’s Motion to Dismiss for Failure to State a Claim,

Doc. #7, which is directed to the allegations in the original Complaint.

Date: December 11, 2019 LW (] \we
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
